DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/17/2020.
Claims 1-13 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN105322039 with provided machine English translation) in view of Dries et al. (US 2016/0254404) and Dinelli (US 2019/0229225).
Addressing claims 1-2, 4-5 and 7-9, Tang discloses a photovoltaic module (fig. 1) comprising:
	a first transparent layer 1 forming the front surface of the photovoltaic module (fig. 1), for receiving a luminous flux (receiving sunlight);
	a plurality of photovoltaic cells 2 (monocrystalline silicon solar cells, [0041]) disposed side by side and electrically connected to each other (paragraph [0012] of the translation document discloses the solar cells are connected in series or parallel);
	an encapsulant assembly 3 (polyolefins) encapsulating the plurality of photovoltaic cells,
	a second layer 4, the encapsulant assembly 3 and the plurality of photovoltaic cells 2 being located between the first 1 and the second 4 layers,
	wherein the first layer 1 comprises at least one polymeric material (PET, [0015]) and has a thickness lower than 50 microns (20 to 40 microns, [0015]);
	an additional layer 5 forming the rear face of the photovoltaic module, the second layer 4 being located between the additional layer 5 and the encapsulant assembly 3 (fig. 1),
	wherein
	the second layer 4 comprises fiber [0021],
	the encapsulant assembly 3 has a maximum thickness lower than 150 microns (60 microns, [0037]),
	the additional layer 5 consists of the same material s that making up the first layer forming the front face of the photovoltaic module (layer 5 is made of PET, [0038] and front sheet 1 is made of PET [0025], and
	the additional layer 5 has a thickness (20 to 30 microns for the rear layer 5 [0024]) lower than or equal to that of the first layer 1 (20 to 40 microns for the front layer 1 [0025]).

Tang is silent regarding the second layer comprises at least one polymeric resin and fibers based pre-peg-type composite material and has a weight per unit area lower than 150 g/m2.

Dinelli discloses a photovoltaic module comprising a second layer C6 made of a composite glass fabric, or the claimed fiber, pre-impregnated with epoxy resin, or the claimed polymeric resin [0069].  The composite layer C6 is situated between backsheet C7, that corresponds to the additional layer 5 disclosed by Tang, and the solar cells C4 (fig. 4) similarly to that of Tang.  Dinelli disclose the weight per unit area of the layer C7 is 200 g/m2 and polymeric impregnation rate of 60% [0069].  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic module of Tang with the composite layer C6 between the solar cells and the backsheet as disclosed by Dinelli in order to provide excellent mechanical strength for the module over time under the effect of climatic conditions, to prevent the module from yellowing under the influence of ultraviolet rays and/or temperature and/or moisture, and to improve the flexibility of the module (Dinelli, [0021]).

Dries discloses composite material including polymeric resin and fiber for support solar cells in a photovoltaic module; wherein, the composite material situated on the side of the solar cell away from the incoming light has a weight between 100 to 600 g/m2 [0012] and the weight of the composite material affects the overall weight of the photovoltaic module [0007-0010] as well as the flexibility of the photovoltaic module [0009 and 0021].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic module of Tang in view of Dinelli by performing routine experimentation with the weight per unit area of the composite material having the polymeric resin and fiber in the range disclosed by Dries in order to optimize the supporting strength of the composite material as well as the weight and flexibility of the photovoltaic module (Dries, [0007-0010, 0012, 0021]).  Therefore, one would have arrived at the claimed weight per unit area of less than 150 g/m2 when performing routine experimentation with the weight per unit area of the composite material of Tang in view of Dinelli in the range disclosed by Dries in order to optimize the supporting strength of the composite material as well as the weight and flexibility of the photovoltaic module (Dries, [0007-0010, 0012, 0021]).

Addressing claim 6, Tang discloses in paragraph [0026] the weight of the module is 400 g/m2 that falls within the claimed range.

Addressing claim 10, Tang discloses in paragraph [0013] the solar cells having the claimed thickness.

Addressing claim 12, Tang discloses in paragraphs [0017 and 0042] the method of making the photovoltaic module by hot laminating the layers of the photovoltaic module, at a temperature between 100-150 degrees Celsius, that falls within the claimed temperature range between 30 – 60 min that also falls within the claimed range.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN105322039 with provided machine English translation) in view of Dries et al. (US 2016/0254404) and Dinelli (US 2019/0229225) as applied to claims 1-2, 4-10 and 12 above, and further in view of Kataoka et al. (US 5,582,653).
Addressing claim 3, Tang, Dries and Dinelli are silent regarding the second layer is discontinuous including one or more holes formed at one or more photovoltaic cells.

Kataoka discloses in fig. 3 the layers, which are positioned underneath the encapsulant assembly (302a and 302b) that encapsulates the solar cell 301, are discontinuous with holes 307 formed at the photovoltaic cell.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Tang with the holes formed through the additional layer and the second layer, which renders the second layer as discontinuous in the claimed manner, at the photovoltaic cells as disclosed by Kataoka in order to extract the wiring and output the power generated by the photovoltaic cells to external devices (Kataoka, col. 19 ln 41-55).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN105322039 with provided machine English translation) in view of Dries et al. (US 2016/0254404) and Dinelli (US 2019/0229225) as applied to claims 1-2, 4-10 and 12 above, and further in view of Anderson et al. (US 2015/0114451).
Addressing claim 11, as discussed in the rejection of claim 1, Tang discloses the additional layer consists of the same material as that making up the first layer forming the front face of the photovoltaic module.  However, Tang is silent regarding the claimed material.

Anderson discloses a photovoltaic module comprising the additional layer 702 made from the same material as that first layer 402 forming the front face of the photovoltaic module [0031]; wherein, the material is ethylene chlorotrifluoroethylene [0027].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Tang by forming the first layer and the additional layer with ECTFE material disclosed by Anderson in order to provide moisture resistance as well as maintaining mechanical support and flexibility of the module (Anderson, [0027]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN105322039 with provided machine English translation) in view of Dries et al. (US 2016/0254404) and Dinelli (US 2019/0229225) as applied to claims 1-2, 4-10 and 12 above, and further in view of Naitou et al. (US 2014/0060623).  Further evidence is provided by Hannawacker et al. (US 5,726,104) and Zhao et al. (US 2014/0000681).
Addressing claim 13, Tang, Dries and Dinelli are silent regarding the limitation of current claim.

Naitou discloses a method of making a photovoltaic module, particularly laminating constituent layers of the photovoltaic module comprising laminating the constituent layers of the photovoltaic module between two external layers 13 that provides peel resistance, abrasion resistant and weatherability [0055-0065].  Naitou further discloses the layer 13 is made of PVF [0057], which has anti-adhesive property (according to Hannawacker in col. 4 line 48) and anti-damping property (according to Zhao in paragraph [0071]).  Therefore, the layers 13 of Naitou correspond to the claimed anti-adhesive damping layers.  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Tang with laminating the constituent layers of the photovoltaic module between two external layers 13 as disclosed by Naitou in order to improve the peel resistance, abrasion resistance and weatherability of the photovoltaic module (Naitou, [0055-0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/01/2022